Title: General Orders, 13 May 1780
From: Washington, George
To: 



Head Quarters Morristown Saturday May 13th 1780
Parole Saxe  Countersigns R. P.——

[Officers] Of the Day Tomorrow[:] Colonel Angell[,] Major Thayer[,] Brigade Major 2d pennsylvania brigade
A man acquainted with the management of hides from the pennsylvania Line, also one from Stark’s brigade to be sent to the Deputy commissary of hides at Morristown tomorrow they are to remain with him ’till the Brigade to which they belong move from this place.
